SEPARATE OPINION.
In a few words, the action at bar proceeds upon the theory that the Marion Circuit Court is exceeding *Page 511 
its lawful jurisdiction in that it has assumed jurisdiction in a suit in equity to enjoin the Secretary of State from publishing and distributing throughout the state copies of a purported instrument designated as "House Bill No. 6" as a part of the acts of the General Assembly of 1931. In short, the basis for the relief asked in that suit is that House Bill No. 6 never passed both houses of the General Assembly; that the instrument characterized as House Bill No. 6 was never in fact signed by the presiding officer of the Senate, although his signature appears thereto, but was obtained through fraud, fraudulent representations and mistake; that the bill so designated as House Bill No. 6 was never passed or approved by the Senate; that the signature of the Speaker of the House was procured through fraud and mistake, and was by him permitted to go to the Governor of the state of Indiana through misapprehension of the facts and false information concerning the action of the Senate pertaining to the bill after it was passed by the House and sent to the Senate; that immediately upon the delivery of the so-called bill to the Governor, and, before he had acted upon it, both houses passed resolutions requesting the Governor to return the so-called bill, which request was refused.
Upon the foregoing general statement of facts, but in the complaint explicitly and with particularity alleged, the parties to the action in this court appeared in the court below and consented to a temporary injunction enjoining the relator here from publishing alleged House Bill No. 6, as a part of the acts of the 1931 General Assembly.
We are confronted with an original action predicated upon § 1244 Burns 1926, by which we are informed that the Marion Circuit Court has determined that it had jurisdiction in the suit now pending before it and will, unless prohibited from so doing, proceed to hear and *Page 512 
determine the question of whether the instrument characterized as House Bill No. 6 in relator's office is genuine or a false and fraudulent paper, and, therefore, void.
The Marion Circuit Court is a court of general jurisdiction. It has jurisdiction of all classes of cases except such jurisdiction as may be conferred on other courts organized by legislative authority. § 1376 Burns 1926. It has jurisdiction to grant injunctive relief, which was the purpose of the suit before it. It certainly had power to determine its jurisdiction over the subject-matter as well as of the parties. Its decision in that respect was a judicial act.
Whether the case before the Marion Circuit Court is one upon its merits involving a purely legislative and executive power, and a subject-matter over which the judicial department of the state cannot interfere, must, of necessity, call for judicial determination, and, this being true, this court has frequently held that it will not undertake to control judicial discretion by the extraordinary writ of prohibition. If the Marion Circuit Court has mistaken its jurisdiction, the remedy of relator is by appeal.
Application for writ of prohibition should be denied.
Travis, J., concurs in this opinion.